ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, E. John McClernan, III, to suspend the Respon*286dent by consent. Upon consideration of said Petition, it is this 2nd day of August, 1999,
ORDERED that the Respondent, E. John McClernan, III, be and he is hereby suspended from the practice of law in the State of Maryland for a period of sixty (60) days, effective on the 2nd day of August, 1999. It is further
ORDERED, that the Clerk of this Court shall remove the name of E. John McClernan, III, from the register of attorneys in this Court until further order of this Court and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.